Citation Nr: 1133206	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  10-29 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for service connection for posttraumatic stress disorder (PTSD). 

2. Entitlement to service connection for diabetes mellitus, type II, claimed as borderline diabetes, due to Agent Orange exposure.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent




ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to June 1969.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  By way of this decision, the RO denied service connection for diabetes mellitus (claimed as borderline diabetes), as well as a petition to reopen the claim for service connection for PTSD. 

Previously, there was some discrepancy raised through the Veteran's correspondence with the RO as to whether he wished to attend a hearing before a member of the Board. Upon request from the Board for clarification in this regard however, in August 2011 the Veteran responded that he did not wish to appear at such a hearing. Thus, the Board will proceed with this case accordingly. 

Review of the claims file further reflects that by a March 2010 decision, the RO denied claims for service connection for hearing loss, and tinnitus. The Veteran's statement dated later that month may be taken as a timely Notice of Disagreement (NOD) with this denial of benefits. Therefore, issuance of a Statement of the Case (SOC) will be directed, as the next stage in the appellate process. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board now reopens the claim for service connection for PTSD. The underlying claim on the merits, service connection for diabetes mellitus, and the two issues requiring an SOC are addressed in the REMAND portion of the decision below       and are REMANDED to the RO via the Appeals Management Center (AMC),            in Washington, DC. VA will notify the Veteran if further action is required on           his part.
FINDINGS OF FACT

1. Through a July 2005 rating decision, the RO denied the Veteran's original claim for service connection for PTSD.

2. Since then, additional evidence has been received which relates to an unestablished fact necessary to substantiate the previously denied claim. 


CONCLUSIONS OF LAW

1. The July 2005 RO rating decision that denied service connection for PTSD became final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R.                §§ 3.104(a), 20.200, 20.201 (2010).

2. New and material evidence has been received to reopen the previously denied claim. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2010), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petition to reopen service connection for PTSD, the Board is granting the petition to reopen, and remanding the underlying claim on the merits for further evidentiary development. Hence, a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claim for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petition to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993).       See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

As to the merits of this petition to reopen, the Board recounts that by a July 2005 rating decision, the RO denied the Veteran's original claim for service connection for PTSD, finding that there was no competent evidence of (1) a clinical diagnosis of PTSD; or (2) any in-service stressful incident (i.e., stressor) that would potentially support a diagnosis of PTSD. Regarding the lack of a verified stressor, in particular, the RO noted the Veteran's failure to respond to VA letters requesting details of an alleged stressor. Absent either of the aforementioned two essential elements to prove service connection -- a clinical diagnosis of PTSD, and a verified in-service stressor -- the Veteran's claim was denied. As the Veteran did not file a timely Notice of Disagreement (NOD) with this determination, the July 2005 rating decision became final and binding on the merits. See U.S.C.A. § 7105; 38 C.F.R.   §§ 3.104(a), 20.200, 20.201.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

Since the time of the previous July 2005 RO rating decision denying service connection for PTSD, there have been numerous documented clinical diagnoses of PTSD that now have come to the Board's attention. 

A November 2009 letter from Dr. D.W.C., a private physician treating the Veteran, indicates PTSD as amongst the Veteran's current medical conditions.

An undated treatment summary from a private mental health care clinic also reflects a diagnosis of PTSD.

Records of VA outpatient treatment likewise indicate treatment for what was diagnosed as PTSD from November 2009 onwards. 

Based on the foregoing, there is preliminary indication that a conclusive diagnosis of PTSD may well be warranted. This is readily apparent from both VA and private treatment sources. Moreover, this crucial evidence helps substantiate the element of a current claimed disability, one of the bases for the previous denial of benefits, and therefore constitutes "new and material" evidence to reopen the Veteran's claim for service connection for PTSD. The Board also points out that while there is additional evidence not yet discussed which tends to establish an in-service stressor -- the next element of a valid claim for service connection for PTSD -- the Board need not discuss such evidence at this time, given that in order to reopen a previously denied claim, it is only required that one previously deficient element        be substantiated. See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010) (the new and material evidence standard does not require proof of all the elements for a given claim on appeal, just presentation of reasonable possibility of substantiating element that was basis for prior denial).

Consequently, evidence that is both "new" and "material" has been received. Accordingly, the Board concludes that the criteria for reopening a claim for service connection for PTSD are met. The claim is therefore reopened, and its readjudication is deferred pending completion of the development requested below. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, the claim for service connection for PTSD is reopened.












REMAND

The Board is remanding the underlying claim for service connection for PTSD for de novo (on the merits) consideration and readjudication. Further case development of this claim, and the claim for service connection for diabetes mellitus is also deemed necessary.

PTSD

The criteria for establishing service connection for PTSD are: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which provides that all psychiatric diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  38 C.F.R. § 3.304(f) (2010).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy," as established by recognized military combat citations or other official records. See, e.g., Hayes v. Brown, 5 Vet. App. 60, 66 (1993); Cohen v. Brown, 10 Vet. App. 128 (1997). If VA determines the veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required provided that such testimony is found to be "satisfactory," i.e., credible, and "consistent with the circumstances, conditions, or hardships of service." 
See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Dizoglio v. Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the former version of applicable law, if the veteran's stressor was unrelated to participation in combat, then his lay testimony, in and of itself, was categorically insufficient to establish the occurrence of the alleged stressor. Instead, the record must have contained credible supporting information from an independent source that corroborated his testimony or statements, such as service records, or even competent lay testimony from a third-party. See Cohen, 10 Vet. App. at 146-47.  See also Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996). 

Apart from the above provisions, however, there is a recent regulatory change to the pertinent criteria. Effective July 13, 2010, VA revised the regulation governing adjudication of claims for service connection for PTSD. See 75 Fed. Reg. 39,843 (to be codified at 38 C.F.R. § 3.304(f)). The new regulation essentially softens the requirement that there be objective corroboration of a claimed in-service stressor. Under the new standard, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

Initially, the Veteran has been given psychological assessments of PTSD from various sources, VA and private treatment providers, and so the Board will presume that a PTSD diagnosis would be substantiated. However, the applicable law further requires that a clinical diagnosis of PTSD is linked to a verified in-service stressor. Hence, the Board's consideration of this case now turns to this requirement of a valid in-service stressor. 

The Veteran's personnel file reflects that he had service in the Republic of Vietnam from November 1968 to June 1969. His military occupational specialty (MOS) during that time period was as a personnel management specialist, assigned to the 222nd Personnel Service Company. The file further reflects the receipt of the Vietnam Service Medal (VSM) and Republic of Vietnam Campaign Medal (RVCM), and recognition for participation in Vietnam Counteroffensive Phase V. There is also a notation that he received the Good Conduct Medal (GCM) related to assignment with the 44th Medical Brigade (the same unit designation listed upon his Form DD-214), which would appear to have been the more general unit designation to which the 222nd Personnel Service Company was attached.

The Veteran has described several stressful experiences from service. He first alleges that he was "assigned to the 44th Medical Brigade as a liaison," and his duties brought him to different areas scattered all over Vietnam. He states that his means of travel were jeep, helicopter and C130 transport plane. According to             the Veteran, these modes of travel exposed him to small arms fire, direct shelling, and rocket and mortar attacks. He reportedly made several trips from Cam Ranh Bay to Long Bien, Chu Chi, Qui Nhon and Nha Trang, amongst other areas.                He recalled in particular being in Qui Nhon at the height of the Tet Offensive in 1969 for 10 straight hours. He recollects that during this time period, he was located on the perimeter exchanging small arms fire with the enemy while an ammunition dump was exploding nearby. He describes experiencing fear and concern that he could be killed or injured at any time.

As another stressful incident, he describes an assignment that brought him from Cam Ranh Bay to Nha Trang by jeep, and as he approached the outskirts of a village the jeep came under fire. According to the Veteran, the jeep was hit multiple times and was attacked from both sides of the road. Eventually, he and the driver escaped from the enemy fire.

The Veteran further describes having had stressful guard duty assignments on the perimeter at night not knowing if he might be hit or attached. He alleges that while at Tan Son Nhut air base in June 1969 waiting for a C130 transport to fly him out, the base came under rocket and mortar attack, and he barely made it to the bunker to avoid serious injury. He further describes a stressor involving having personally transported traumatically injured soldiers as a stretcher bearer.

Considering the Veteran's account of the in-service stressors, specifically the first two incidents, these events are clearly consistent with a fear of hostile military action, and by his own account were brought upon in the course of his occupational duty assignment as a personnel specialist, requiring considerable travel in this capacity. These described stressors therefore meet the criteria under the revised regulation (cited above), for when the identified noncombat-related stressor may be presumed credible based upon the claimant's own lay testimony. In so finding,           the Board resolves any reasonable doubt in the Veteran's favor as to applying the pertinent regulation, in deeming his MOS as a personnel specialist to have required constant travel throughout Vietnam. Essentially, the Board has no existing reason to doubt the Veteran's credibility in this regard. The issue of a verified in-service stressor is therefore sufficiently established. What remains to be proven under the governing regulation on PTSD service connection claims is whether the claimed stressors are adequate to support a diagnosis of PTSD, and that the Veteran's symptoms are related to the claimed stressors. To assist in reaching this determination, the Veteran must undergo VA Compensation and Pension examination by a qualified mental health professional. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

Diabetes Mellitus

The claim for which the Veteran originally filed sought entitlement to service connection for "borderline diabetes." That in itself does not constitute a recognizable disability for VA purposes, but rather is more likely comprised of a laboratory test result indicating an incipient and not yet fully manifested medical condition. Indeed, the record to this point is consistent with at most borderline diabetes, given the private and VA medical assessments of, respectively, hyperglycemia, and impaired fasting glucose. 

Such does not end the inquiry into the existence of a current disability, however. The Veteran maintains that his high measured glucose levels are indicative of the onset of diabetes mellitus, type II. See generally, Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). Moreover, there is always the possibility that in the interval since the foregoing test results were taken, a more definitive disability picture has emerged that would now substantiate an initial diagnosis of diabetes mellitus, type II. 
The prospect for any confirmed diagnosis becomes even more significant when considering that diabetes is amongst those conditions recognized under 38 C.F.R.   § 3.309(e) as being presumptively service-connected due to Agent Orange exposure, and the Veteran indeed has presumed Agent Orange exposure based  upon his service in the Republic of Vietnam. See 38 U.S.C.A. § 1116; 38 C.F.R.                 § 3.307(a)(6)(iii).

It follows that a VA Compensation and Pension examination should be scheduled to determine whether the Veteran's condition in fact has progressed to that level which would warrant a confirmed diagnosis of diabetes mellitus, type II. 

Issues Remanded for Issuance of an SOC

Through its March 2010 rating decision, the RO denied claims for service connection bilateral hearing loss, and for tinnitus. The Veteran's correspondence with the RO filed that same month raises a timely Notice of Disagreement with the denial of these claims. This notwithstanding, to date the RO has not issued a Statement of the Case on the disputed matters. The Board consequently is directing the RO to accomplish this necessary task on remand of this case. See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 437 (1997).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should schedule the Veteran for a psychiatric examination to determine the nature and etiology of any current PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The clinical history and all pertinent psychiatric pathology should be discussed in the examination report. The VA examiner is directed to respond to the following inquiries:
a) Determine whether the Veteran currently has PTSD.

b) Indicate whether, based on the Veteran's allegations of having traveled through the Republic of Vietnam in the capacity of a personnel specialist, (1) there is a confirmed stressor related to the Veteran's fear of hostile military activity; (2) the stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.

c) Provided that the foregoing conditions have been met, then opine as to whether it is at least as likely    as not (50 percent or greater probability) that PTSD had its onset due to a verified in-service stressor.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. Also schedule the Veteran for a VA endocrine system examination to determine whether the Veteran currently has diabetes mellitus. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner is requested to provide a medical diagnosis in regard to whether the Veteran currently has the condition of diabetes mellitus, type II, based on all pertinent laboratory findings. Discussion should also be made, as necessary, of previous clinical findings of record of hyperglycemia and impaired fasting glucose. 
3. The RO/AMC should then review the claims file.            If the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal for service connection for PTSD, and diabetes mellitus, type II, in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before  the file is returned to the Board for further appellate consideration.

5. The RO/AMC shall issue a Statement of the Case addressing the issues of entitlement to service connection for bilateral hearing loss, and tinnitus. Only if the Veteran submits a timely Substantive Appeal addressing these issues should they be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 
These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.          §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


